THE     ATTORNEY           GENERAL
                       OFTEXAS                          __----   -
                       Aus~x~ H. TEXAS          I
                                                 Afkirmed
                                                       by..~...:3~~-.
                         February 4, 1964                       - I

Honorable Henry Wade                     Opinion No. C-213
District Attorney
Dallas County                            Re:   Under the provisions
Dallas, Texas                                  of Article 68lqa-25a,
                                               V.C.S., *does the com-
                                               missioners court have
                                               discretion in determin-
                                               ing the amount of ad-
                                               ditional compensation
                                               to be paid from county
                                               funds to visiting dis-
                                               trict judges who are
                                               assigned to sit by the
                                               presiding judge of the
                                               administrative judicial
Dear Mr. Wade:                                 district.
       You have requested the opinion of this office as to
whether
 .      the .
            Commissioners
                   . .    Court of Dallas County has dlscre-
won unaer me provisions of Article 681ga-25a,   Vernon's
Civil Statutes, in det,erminingthe amount of additional com-
pensation to be paid from county funds to visiting District
Judges who are assigned to sit in Dallas County by the Presid-
ing Judge of the First Administrative Judicial District.
       Section 1 of Article 68lqa-25a, Vernon's Civil Statutes,
reads as follows:
           "In any county In this state having a
      population of five hundred thousand (500,000)
      or more according to the last preceding Federal
      Census and having five (5) or more Civil Dis-
      trict Courts and two (2) or more Criminal Dis-
      trict Courts, the judges of the several District,
      Criminal District, Domestic Relations and Juve-
      nile Courts of such counties shall receive, In
      addition to the salary paid by the state to
      them, and to other District Judges of this state,
      the sum of Six Thousand Dollars ($~,ooo.oo) an-
      nually, to be paid in equal monthly installments
      out of the General Fund or Officers' Salary Fund
      of such counties. The Commissioners Court shall
      make proper budget provisions for the payment

                              -1026-
Hon. Henry Wade, page 2 (c-213)


       thereof. Any District Judge of the state
       who may be assigned to sit for the Judge of
       any District Court in such counties under
       the provisions of Article 200-A, Revised
       Civll,Statutes, may, while so~servlng, re-
       ceive an addition to his necessary expenses,
       additional compensation from county funds in
       an amount not to exceed the difference between
       the pay of such visiting judge from all sources
       by District Judges in the counties affected by
       the provisions ,of this Act, such amount to be
       paid by the 'countyupon approval of the pre-
       siding judge in which said court is located,"
       At the same session of the Legislature which enacted the
preceding statute, Article 200a, Vernon's Civil Statutes, was
amended,to provide a per diem of $25.00 ,perday for visiting
judges. Article 200a provided that the per.diem allowance was
to be paid in addition to and cumulative of all other compen-
sation and expenses authorized by law for visiting judges.
This amendment operated to change the payment from actual ex-
penses to a flat rate of $25.00 per day, and provides that this
per diem is to be 'paidupon c,ertificateof approval by the
Chief Justice or by the Presiding Judge'of the Administrative
&Micial District. These approval provisions were the same as
those contalned in the,statute in qkestion, Article 681ga+a,
at the time Attorney General's Opinion V-1111 was written.
       Attorney General's Opinion No. V-1111 (1950) answered
the question as to whether the county auditor or the commis-
sioners court had authority to review and approve the expense
accounts of visiting judges under Article 200a, Vernon's Civil
Statutes. In that opinion it was held that the general statutes
which,provide for review and approval of claims presented against
the county did not apply to expense accounts submitted by vislt-
ing district judges and certified and approved by the presiding
judge of the administrative district. The opinion further states:
            I,      It is our opinion that the Legis-
       lature inte;ded to substitute the approval of
       the presiding judge in lieu of that of the com-
       missioners' court and county auditor.
            "You are therefore advised that such ex-
       pense accounts atiesubject to audit and review
       by the presiding judge of the administrative
       district only."



                            -1027-
Hon. Henry Wade, page 3 (C-213)


       Article 681ga-25a places the question of approval
squarely and solely on the pre,sidingjudge of the county
in which said court is located. It does not mention approval
by the commissioners court. In view of such silence, and
particularly in view of the prior Attorney General's opinion
on the subject, It Is the opinion of this office that the Com-
missioners Court of.Dallas County, Texas, does not have author-
ity or discretion to determine what additional compensation
shall be paid to visiting District Judges assigned to sit In
Dallas County by the Presiding Judge of the First Administra-
tive Judicial District. Such discretion is vested by the
statute In the said Presiding Judge and may only be exercls-
ed by him.
                          SUMMARY
              Article 681ga-25a, Vernon's Civil
         Statutes, vests in the presiding judge
         of the adminlstrati,vejudicial district
         discretion in approving the amount of
         additional compensation to be paid from
         county funds to visiting judges who are
         assigned to sit within the administrative
         judicial district.
              The commissioners court has no dls-
         cretion in approving any payment under
         Article 681ga-25a, Vernon's Civil Statutes.
                            Yours very truly,
                            WAGGONER CARR
                            Attorney General



                            ~Y~dd~&      .
MLQ:ms                          Assistant Attorney General

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
James M. Strock
Edward R. Moffett
Bob Flowers
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone
                              -1028-